Title: To Thomas Jefferson from William John Coffee, 24 May 1824
From: Coffee, William John
To: Jefferson, Thomas

Honourable SirNew. York:
1824 May 24I believe you may not have seen these before If so they may be Pleasing—at the same time I know you dont want to be troubled with all the Papers of the United States; But this One I Esteem the best that is Printed in this City, so fare at least as relates to foreign News, should it give you half an howers gratification for the loss of time; I shall be amply rewarded for thus sending, at some time I must ask you to send them to Post office again when you have look at them as I have filed them for Last half years, permit me to say should you think Little of the trouble of receiving and returning them for the next 3 months. it will give much pleasure for me to forward them weeklySir with great Esteem I am most Respectfuly your Obt St.W. J. Coffee